DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 7/12/2022 to claims 1, 14, and 34 have been entered. Claims 3-11, 15-19, 21, 32, and 33 have been canceled. Claim 37 has been added. Claims 1, 2, 12, 14, 20, 22, 23, 28-31, and 34-37 remain pending, of which claims 1, 2, 12, 14, 20, 22, 23, and 34-37 are being considered on their merits. Claims 28-31 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. 
The instant amendments to claims 1 and 34 have overcome the anticipation and obviousness rejections of record, which are withdrawn.
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 has been amended in the instant reply to recite list of alternatives “selected from the group comprising…” (emphasis added), which renders the claim indefinite as an improper Markush group. See M.P.E.P. § 2173.05(h)(I), which clearly states that Markush grouping is a closed group of alternatives, i.e. the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 14, 22, and 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Brandl et al. (Neuromol Med (epub. May 2014), 16, 551-564) as evidenced by Hughes et al. (Proteomics (2010), 10, 1886-1890), Natunen et al. (Glycobiology (2011), 21(9), 1125-1130),  and Hikita et al. (US 2013/0196369).
Brandl teaches a method of differentiating human induced pluripotent stem cells (hiPSCs) into RPE cells, the method comprising: 1) obtaining skin fibroblasts and virally transducing the fibroblasts with lentiviral vectors encoding the OCT4, SOX2, KLF4, and L-Myc transcription factors such as to generate hiPSCs (Abstract for summary and transcription factors; p552-553, subheadings “Adult Human Dermal Fibroblasts” and “Reprogramming and Expansion of hiPSC”), 2) differentiating the hiPSCs into RPE cells on an adherent surface (e.g. the cells are capable of growing to confluence) with differentiation agents comprising 10 mM nicotinamide then adding 62 ng/ml Activin-A after 4 weeks, 3) enzymatically isolating said the combination of iPSCs and RPE cells and replating said cells into a medium lacking Activin A and on a Matrigel substrate, and 4) concurrently does not teach that the hiPSCs are capable of forming spheroids or embryoid bodies (p553, subheading “RPE Differentiation and Cultivation”; Fig. 4, the RPE cells are positive for known RPE cell markers such as RLBP1 (i.e. CRALBP) and RPE65), reading in-part on claims 1, 22, and 34, and the embodiments of laminin and collagen IV for claims 1 and 14 as evidenced by Hughes (see Hughes at the paragraph spanning p1886-1887). Brandl teaches expanding the hiPSCs on adherent surface (e.g. seeded into cell culture dishes) prior to the introduction of differentiation agents (p552-553, subheadings “Reprogramming and Expansion of hiPSC”, and “RPE Differentiation and Cultivation”, noting the hiPSCs are grown to confluence), reading on claim 2. Brandl teaches initially differentiating the hiPSCs in nicotinamide, followed by the later addition of Activin A (p553, subheading “RPE Differentiation and Cultivation”), reading on the negative limitations of claim 22. Brandl teaches the RPE cells possess polygonal morphology (see the ZO-1 staining of Fig. 6a), reading on claim 35.
Regarding the Oct4+ and TRA-1-60+ of claims 1 and 34, and the CRALBP+ and PMEL17+ expression of claim 35, the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995). Also see M.P.E.P. § 2112. In this case, while Brandl is silent regarding marker expression, a whereby/wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See M.P.E.P. § 2111.04(I). Note that Brandl’s hiPSCs are transfected with Oct4, and express known markers of RPE cell fate such as RLBP (i.e. CRALBP) and RPE65, Natunen teaches that Tra-1-60 is a known marker of pluripotency status in induced pluripotent stem cells (Abstract), and Hikita teaches that PMEL17 is a known marker of RPE cell identity (¶0085). In this case, Brandl as evidenced by Natunen and Hikita must inherently read on the CRALBP+ and PMEL17+ RPE cells absent any showing to the contrary for claims 1, 34, and 35.
Regarding claims 1 and 34, Brandl does not teach steps (c) and (d) in the claimed order. However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; see M.P.E.P. § 2144.04 (C). In this case, while Brandl teaches differentiation in a medium lacking Activin A and enzymatic isolation of RPE cells in the opposing order as the claims there is as yet no evidence that altering the order of performing the process steps of Brandl yields any unexpected result with respect to the claimed method of differentiating human pluripotent stem cells into RPE cells.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 23 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Brandl as evidenced by Hughes, Natunen, and Hikita as applied to claims 1 and 36 above, and further in view of Idelson et al. (Cell Stem Cell (2009), 5, 396-408).
The teachings of Brandl as evidenced by Hughes, Natunen, and Hikita are relied upon as set forth above.
Regarding claims 23 and 36, Brandl does not teach adding TGFβ1.
Idelson teaches methods of differentiating human embryonic stem cells (hESCs) by contacting the cells with nicotinamide into Oct4+ and Tra-1-60+ pluripotent cells on an adherent low-melt agarose or on adherent laminin-coated surfaces (“Cell Culture” at p405Fig. 2A & B, the blue bar, noting greater than 50% expression of Oct4+ from 0-2 weeks, and greater than 50% expression of TRA-1-60 at 0 weeks; paragraph spanning p397-398), then further differentiating the cells into putative RPE cells by further addition of 20-180 ng/ml Activin A or TGF-β1 with 10 mM nicotinamide (p399, subheading “Factors from the TGF-β Family...’ Fig. 3A-D), reading in-part on claims 23  and 36.
	Regarding claims 23 and 36, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06. In this case and absent any showing to the contrary, adding the TGFβ1 of Idelson to the differentiation medium of Brandl must be held as prima facie obvious as both Activin A and TGFβ1 are taught as useful for the same purpose as a TGF family member in methods of differentiating pluripotent stem cells into RPE cells.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Brandl as evidenced by Hughes, Natunen, and Hikita as applied to claims 1 and 34 above, and further in view of Sonoda et al. 2009 (Nature Protocols (2009), 4(5), 662-673; Reference U)
The teachings of Brandl as evidenced by Hughes, Natunen, and Hikita are relied upon as set forth above.
Regarding claims 23 and 36, Brandl does not teach purifying RPE cells with a filter.
Sonoda teaches methods of generating differentiated RPE cells from human donor eye tissue (Abstract). Sonoda teaches a step of filtration is advantageous to prevent inclusion of contaminating cells when obtaining RPE cells from donor tissue (p664, left column, paragraph starting “The existing methods…”), reading on claim 37
Regarding claim 37, it would have been obvious before the invention was made to further filter the RPE cells obtained by the differentiation methods of Brandl in view of Sonoda. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Brandl and Sonoda are directed towards method of generating differentiated RPE cells. The skilled artisan would have been motivated to do so because Sonoda teaches a step of filtration is advantageous to prevent inclusion of contaminating cells when obtaining RPE cells, and so the addition of Sonoda’s filtration step would likely improve upon the methods of Brandl by removing any non-RPE cells that might be present in Brandl’s cell cultures prior to isolating the RPE cells.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  In view of the instant amendments to claim 1, claim 20 is free of the prior art. Idelson (of record) is considered the closest prior to claim 20, but there would be no motivation to a person of ordinary skill in the art to remove Activin A from the differentiation medium of Idelson as the combination of nicotinamide and Activin A are taught as synergistic (e.g. Fig. 3H). Thus, removing the Activin A from the claimed methods would proceed against accepted wisdom in this art for embryonic stem cells. See M.P.E.P. § 2145(X)(D)(3).

Response to Arguments
	Applicant’s arguments on pages 6-11 of the reply have been fully considered, but not found persuasive of error for the reasons given below.
	On pages 7-9 of the reply, Applicant alleges that Brandl is deficient by not teaching CRALBP+ and PMEL17+ RPE cells. This is not found persuasive of error because the evidentiary teachings of Natunen and Hikita provide a reasonable technical basis to show the inherency of Brandl’s RPE cells being CRALBP+ and PMEL17+ absent any showing to the contrary. Note that once the examiner presents evidence or reasoning to show inherency, the burden to show otherwise shifts to Applicant, see M.P.E.P. § 2112(V). 
	While not specifically addressed in the arguments, the instant amendments to claims 1 and 34 and the addition of new claim 37 are fully addressed with the modified grounds of rejection set forth above and necessitated by the instant amendments.

Conclusion
Claims 1, 2, 12, 14, 20, 22, 23, and 34-37 are rejected. Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653